Exhibit 10.2






AMENDMENT TO LETTER AGREEMENT


This Amendment to Letter Agreement (this “Amendment”) is entered into as of May
__, 2016, by and between Fair Isaac Corporation, a Delaware corporation (the
“Company”), and ______________ (“Executive”).


WHEREAS, the Company and Executive are parties to a Letter Agreement dated
_____________ (the “Employment Agreement”), which the Company and Executive
desire to amend as set forth in this Amendment.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the Company and Executive agree as follows:


1.    In accordance with the “Entire Agreement” provision in the Employment
Agreement, the Company and Executive agree that the “Term” provision in the
Employment Agreement is hereby deleted and replaced in its entirety to read as
follows:


Term:    The term of your employment as ______________ of the Company under the
terms and conditions of this Agreement shall be for a period commencing on
______________ and ending on December 31, 2021 (the “Initial Term”), unless
earlier terminated by either party as provided in this Agreement. Following the
Initial Term, your employment with the Company under the terms and conditions of
this Agreement shall automatically be renewed for successive one year periods
(each a “Renewal Term”) on December 31 of each year, unless terminated by either
party on at least one hundred and eighty (180) days’ written notice to the other
party prior to the end of the Initial Term or any Renewal Term thereof. The
period of your employment with the Company under the terms and conditions of
this Agreement (including during the Initial Term and any Renewal Term) is
referred to as the “Term.”


2.    Except as provided above, the Employment Agreement is unmodified and
remains in full force and effect in accordance with its terms.


[signature page follows]




    





























--------------------------------------------------------------------------------

Exhibit 10.2




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.


                            
    
 
Fair Isaac Corporation
By
 
Its
 
 
[Insert Executive Name]
By
 










